       Case 2:19-cv-08024-ODW-JC Document 30 Filed 12/11/19 Page 1 of 2 Page ID #:692
  Name and address:
  BARNES & THORNBURG LLP
  David P. Schack (SBN 106288)
  david.schack@btlaw.com
  Matthew B. O'Hanlon (SBN 253648)
  matthew.o'hanlon@btlaw.com
  2029 Century Park East, Suite 300
  Los Angeles, CA 90067-3012
  Telephone: 310-284-3880

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
ALAN BAKER, LINDA B. OLIVER,                                    CASE NUMBER:

                                                                                 2: 19-cv-08024-ODW-JC
                                                 PLAINTIFF(S)
                              V.

ALLSTATE INSURANCE COMPANY et al.                                          REQUEST FOR APPROVAL OF
                                                                         SUBSTITUTION OR WITHDRAWAL
                                               DEFENDANT(S)                       OF COUNSEL

                                                    INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a "Notice of Appearance or Withdrawal of Counsel" (Form G-123), instead of this
"Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.
SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; ifthe attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Christopher G. Hook                                                        CA Bar Number: --------
                                                                                                255080
Firm or agency: Law Offices of Christopher G. Hook

Address: 4264 Overland Avenue

                  -------------
Telephone Number: (310) 839-5179                                  Fax Number:     -'----'-------------
                                                                                  (310) 684-2032
E -mail: chris@cghlaw.com
 Counsel of record for the following party or parties: Plaintiffs Alan Baker and Linda B. Oliver




Other members of the same firm or agency also seeking to withdraw: _
                                                                   not___.c..e..._
                                                                        applicable_______________




G-01 (06/13)                REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                      Page l of2
               Case 2:19-cv-08024-ODW-JC Document 30 Filed 12/11/19 Page 2 of 2 Page ID #:693

 SECTION II - NEW REPRESENTATION

 D      No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
        to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
        party or parties in this case, and who is a member in good standing of the Bar of this Court.
 D      The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
        proceed prose, as self-represented litigants.

 [gJ    The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
        who is a member in good standing of the Bar of this Court:

         Name: Matthew B. O'Hanlon                                                         CA Bar Number: 253648
         Firm or agency: Barnes & Thornburg LLP
         Address: 2029 Century Park East, Suite 300, Los Angeles, CA 90067

                              ------------
         Telephone Number: 310-284-3880                                  Fax:Number:        310-284-3894
         E-mail: matthew.ohanlon@btlaw.com

 SECTION III - SIGNATURES

 Withdrawing Attorney
 I am currently counsel of record in this case, and am
                                                     identified above in Section I as the "Withdrawing Attorney." I have
 given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
 allowed to withdraw from this case.

       Date: December 10, 2019                        Signature:

                                                     Name:         Christopher G. Hook

New Attorney (ifapplicable)
 I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
 Section II. I am a member in good standing of the Bar of this Court.


       Date: December 10, 2019                        Signature:

                                                     Name:         Matthew B. O'Hanlon

PartyRepresented by WithdrawingAttorney
 I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
 Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable):
                                         I&] substitution of counsel as specified above.
                                         D representing myselfpro se in this case.

       Date: December 10, 2019

                                                     Name:         Linda B. Oliver

                                                     Title:        Plaintiff

G-01 {06/13)                 REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                         Page 2 of2
